                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


RONALD HAVARD                                               CIVIL ACTION


v.                                                          NO. 14-824


OFFSHORE SPECIALTY FABRICATORS, LLC                         SECTION "F"


                             ORDER AND REASONS


     Before the Court is Steamship Mutual Underwriting Association

Limited’s   request    for   oral   argument   on   its   motion   for   order

compelling arbitration and stay of litigation.              The request is

DENIED for the following reasons.

     It is the Court’s policy to grant oral argument on motions if

one of the following factors is present:

     1.     There is a need for an evidentiary hearing.

     2.     The motion or opposition papers involve a novel or

     complex issue of law that is unsettled.

     3.     The motion or opposition papers argue for a change in

     existing law.

     4.     The motion or opposition papers implicate a

     constitutional issue.

     5.     The case itself is of widespread community interest.
     Because    the     Steamship’s     motion    for   order      compelling

arbitration    and    stay   of   litigation   implicates   none    of   these

factors, 1 IT IS ORDERED: that the request for oral argument is

DENIED.




                        New Orleans, Louisiana, October 16, 2019


                                     ______________________________
                                          MARTIN L. C. FELDMAN
                                      UNITED STATES DISTRICT JUDGE




1 Indeed, the plaintiff has filed a “limited opposition” to
Steamship’s motion in which he opposes neither the request for a
stay nor does he oppose arbitration. Havard opposes Steamship’s
motion only insofar as it seeks to arbitrate the case in England.
The Court will order briefing on this limited issue.
